DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
	Claims 1-6 as filed on 4/20/2021 (preliminary amendment) are pending and under examination in the insntst office action.
Claim Rejections - 35 USC § 112
Indefinite
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said cultured" strain and “said fermented” food in the claimed method.  There is insufficient antecedent basis for this limitation in the claims because composition of claim 1 does not recite compositions with “cultured" strain and “fermented” food.
Claims 5 and 6 recite the limitation "said cultured" strain in the claimed method.  There is insufficient antecedent basis for this limitation in the claims because composition of claims 2 and 3 do not recite compositions with “cultured" strain as recited therein.
Claims 4-6 are indefinite because they appear to be intended as methods of using strain CCFM164 and/or compositions therewith but they do not recite any subject 
                                                    Deposit
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-6 require one of ordinary skill in the art to have access to a specific microorganism Lactobacillus plantarum strain CCFM164 (CGMCC 14520). 
 Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganism. The specification does not disclose a repeatable process to obtain the microorganism and it is not clear from the specification or record that the microorganism is readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because CGMCC has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection.  
	Applicant is required to provide a copy of CGMCC deposit receipt as evidence of strain viability. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature and/or a natural phenomenon without significantly more. 
Claims 1-3 recite Lactobacillus plantarum strain CCFM164 (CGMCC 14520) and fermented compositions therewith. The claimed strain is naturally occurring bacteria found in feces and/or fermented food (specification par. 0017). This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed product, and the claimed 
Claims 4-6 are drawn to methods of using Lactobacillus plantarum strain CCFM164 (CGMCC 14520) and fermented compositions therewith for improving intestinal flora and inhibiting colorectal cancer. However, claims 4-6 fail to point out subject and specific needs of the subject under treatment (“applying” as recited in the claims). Thus, considering that claimed strain and fermented compositions therewith are natural products and that population of subjects under treatment is unlimited, the recited method of using is a mere consumption of nutrition which is a natural phenomenon. This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed product, and the claimed product as a whole is nothing more than an attempt to generally link the product of nature to a particular technological environment. The claims 4-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
With regard to claims 4-6 it is suggested to write; for example: “A method for improving intestinal flora and inhibiting colorectal cancer, wherein the method comprises a subject in need thereof a composition comprising Lactobacillus plantarum strain CCFM164 (CGMCC 14520)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,763,988 (Kim). 
The cited document US 9,763,988 (Kim) teaches a method for treating colorectal diseases including cancer by administering compositions comprising Lactobacillus plantarum strain nF1 (entire document including abstract) including fermented food such as dairy, juice, vegetables or kimchi (col. 6, lines 42-47). 
Although the cited document does not explicitly discloses administration of the presently claimed stain, the cited document clearly recognizes that representatives of Lactobacillus and food fermented by Lactobacillus are effective in improving intestinal microflora and health (col. 1, lines 15-25).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to apply compositions with representatives of Lactobacillus and fermented compositions therewith with a reasonable expectation of success in improving intestinal microflora and health including preventing colorectal cancer because prior art teaches and recognizes that representatives of Lactobacillus and food fermented by Lactobacillus are effective in improving intestinal microflora and health including treating colorectal cancer.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
January 20, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653